DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for lack of prosecution.
Plaintiff filed his Complaint on September 16, 2010, challenging Defendant's Notices of Deficiency Assessment for the 2006, 2007, and 2009 tax years. A case management conference was held on January 20, 2011, during which Plaintiff agreed to respond in writing to Defendant's recommendations by April 7, 2011, stating whether an agreement had been reached by the parties or, if not, whether Plaintiff wished to continue the appeal.
Defendant filed a status report on March 22, 2011, identifying the documents provided by Plaintiff and recommending that the court uphold the Notices of Deficiency Assessment for the 2006, 2007, and 2009 tax years. On April 13, 2011, the court issued a Journal Entry stating that Plaintiff's appeal would be dismissed for lack of prosecution if Plaintiff did not file a written response to Defendant's Recommendation within 14 days from the date of the Journal Entry.
As of the date of this Decision, the court has received no further communication from Plaintiff. Under such circumstances, the court finds that Plaintiff's appeal must be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of May 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Pro Tempore Allison R.Boomer on May 4, 2011. The Court filed and entered this documenton May 4, 2011. *Page 1